DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because washing fluid container to the right of part 30 and part 28 is not assigned a number even though it is described in the specification and shown in Figs. 1-5 and 13-21. 
“Sample collection part”  and “drive mechanism” are not shown in the drawings. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “sample collection part.” It is indefinite as what constitutes the claimed “sample collection part.” Is it the needle, the driver for the needle, or all of the components involved in sample collection in HPLC? For examination purposes, Examiner interprets “sample collection part” as the needle. 
Regarding Claim 4 and 5, the claim recites “drive mechanism.” It is indefinite as what constitutes the claimed “drive mechanism.” Examiner interprets “drive mechanism” under 112 (f) and there is no disclosed corresponding structure as such the metes and bounds of “drive mechanism” is unclear thus rendering the claim indefinite. 
Regarding Claim 5, the claim recites “the injection valve is switched from the intermediate state to the sample injection state after being switched from the sample filling state to the intermediate state and temporarily stopped.” It is unclear if the injection valve is temporarily stopped before switching to the intermediate state or if the injection is temporarily stopped after being switched to the intermediate state. For examination purposes, Examiner interprets that the injection state is temporarily stopped after being switched to the intermediate state. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“sample collection part” as recited in Claim 1.
“a control part” as recited in Claims 4 and 5 is interpreted as being performed by a computer dedicated to the preparative liquid chromatograph or a general-purpose personal computer in accordance with the disclosure in the filed specification in [0071].
 “a pressure fluctuation alleviating operation part” as recited in Claim 4 is interpreted as being performed by a computer dedicated to the preparative liquid chromatograph or a general-purpose personal computer in accordance with the disclosure in the filed specification in [0071].
“a drive mechanism” as recited in Claim 4 and Claim 5.
 “pressure recovery operation part” as recited in Claim 5 is interpreted as being part of the control part (see Fig. 1) which is performed by a computer dedicated to the preparative liquid chromatograph or a general-purpose personal computer in accordance with the disclosure in the filed specification in [0071].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102 as being unpatentable over Ortmann WO 2016/075503.
	Regarding Claim 1, Ortmann discloses in Fig. 5 and 6, an autosampler (see ABSTRACT) comprising: a sample collection part (212)  configured to collect a sample (fluid in 500) by sucking the sample (fluid in 500) from a sample container (500); a sample loop (232)  for holding a sample (fluid in 500) collected by the sample collection part (212); and an injection valve (90) that has a plurality of connection ports (1-6 on 230) and a rotor [0054] having a channel (230) that make the connection ports (1-6 on 230) communicate with each other, the injection valve (90) is configured to switch a communication state between each of the connection ports (1-6 on 230) by rotation of the rotor, the plurality of connection ports (1-6 on 230) includes a pump port (1), a column port (6), a first loop port (2), and a second loop port (5), the pump port (1)  is connected to a liquid delivery channel (channel connected to 20) having a liquid delivery pump (20) that feeds a mobile phase, the column port (6) is connected to an analysis channel (channel connected to 30)  leading to an analysis column (30), the first loop port (2) connected to one end of the sample loop (232), the second loop port (5) connected to the other end of the sample loop (232) , wherein the injection valve (90) is configured to be selectively switched to any one state of a sample filling state (see configuration in fig. 6), an intermediate state (see configuration in fig. 7), and a sample injection state (see configuration fig. 8), the sample filling state (see configuration in fig. 6) is a state in which the pump port (1)  and the column port (6) communicate with each other while the first loop port (2) and the second loop port (5) do not communicate with any of the pump port (1)  and the column port (6), the intermediate state (see configuration in fig. 7) is a state in which the pump port (1)  and the column port (6) communicate with each other while the first loop port (2) communicates with the pump port (1)  and the column port (6), and the second loop port (5) is closed, the sample injection state (see configuration fig. 8) is a state in which the pump port (1)  communicates with a connection port of one of the first loop port (2) and the second loop port (5) while the column port (6) communicates with a connection port of the other one of the first loop port (2) and the second loop port (5).  
Regarding Claim 2, Ortmann discloses the autosampler (see ABSTRACT) according to claim 1, wherein the injection valve (90) is configured to be switched from the sample filling state (see configuration in fig. 6) to the intermediate state (see configuration in fig. 7) while the pump port (1)  and the column port (6) communicate with each other via the channel (230) of the rotor (pump and column port are connected from fig. 6 to fig. 7).  
Regarding Claim 3, Ortmann discloses the autosampler (see ABSTRACT) according to claim 1, wherein the injection valve (90) is configured to be switched from the intermediate state (see configuration in fig. 7) to the sample injection state (see configuration fig. 8) in a state where communication between the pump port (1)  and the first loop port (2) is maintained, or a state where communication between the column port (6) and the first loop port (2) is maintained (communication between the pump port and the first loop port is maintained from fig. 7 to fig.8).  
Regarding Claim 6, Ortmann discloses in Fig. 1, 5, and 6 a fluid chromatograph (see Fig. 1) comprising: a liquid delivery channel (channel connected to 20) provided with a liquid delivery pump (20) for feeding a mobile phase;  an analysis channel (channel connected to 30) on which an analysis column (30) for separating a sample (fluid in 500)  into each component and a detector (50) for detecting the component separated by the analysis column (30) are provided; and the autosampler (see ABSTRACT) according to claim 1 comprising a sample loop (232) and an injection valve (90), the sample loop (232) is for holding a sample (fluid in 500), the injection valve (90) is configured to be selectively switched to any one state of a sample filling state (see configuration in fig. 6) , a sample injection state (see configuration fig. 8), and an intermediate state (see configuration in fig. 7), the sample filling state (see configuration in fig. 6) is a state in which the liquid delivery channel (channel connected to 20) and the analysis channel (channel connected to 30)  are connected without the sample loop (232) interposed therebetween, the sample injection state (see configuration fig. 8) is a state in which the liquid delivery channel (channel connected to 20) and the analysis channel (channel connected to 30)  are connected to each other via the sample loop (232), the intermediate state (see configuration in fig. 7) is a state in which only one end of the sample loop (232) is connected to the liquid delivery channel (channel connected to 20) and the analysis channel (channel connected to 30)  while the liquid delivery channel (channel connected to 20) and the analysis channel (channel connected to 30)  are connected to each other and the other end of the sample loop (232) is closed.  
Regarding Claim 7, Ortmann discloses the fluid chromatograph (see Fig. 1) according to claim 6, wherein the liquid delivery pump (20) is configured to make a liquid delivery flow rate larger when the injection valve (90) is in the intermediate state (see configuration in fig. 7 where liquid is flowing) [0062] than when the injection valve (90) is in another state (for example when the chromatography device is not in use i.e. no flow is present).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ortmann, in view of Hochgraeber et. al USPN 8,196,456 (“Hochgraeber”).
Regarding Claim 4, Ortmann discloses the autosampler (see ABSTRACT) according to claim 1, further comprising: a drive mechanism that drives the rotor [0054, rotor and stator are moved to achieve different coupling states thereby it is inherent that a drive mechanism is used].  Ortmann fails to disclose a control part configured to control operation of the drive mechanism, wherein the control part  includes a pressure fluctuation alleviating operation part configured to control a drive speed of the rotor by the drive mechanism so that time required for switching from the sample filling state to the intermediate state is longer than time required for switching from the intermediate state to the sample injection state.  
However, Hochgraeber teaches a control part (control unit) configured to control operation of the drive mechanism (controllable drive unit), wherein the control part (control unit)  includes a pressure fluctuation alleviating operation part configured to control a drive speed of the rotor by the drive mechanism (col. 9, ll. 50-62, control unit is able to speed up or slow down the rotation of the switching valves to alleviate pressure fluctuations). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ortmann’s autosampler to implement Hochgraeber’s control part to alleviate pressure fluctuations by slowing or speeding up the switching of the valves to improve the life cycle of the autosampler in HPLC. 
Hochgraeber fails to disclose so that time required for switching from the sample filling state to the intermediate state is longer than time required for switching from the intermediate state to the sample injection state. 
However, Hochgraeber teaches the use of a control part (control unit) configured to control the operation of the drive mechanism (controllable drive unit) to speed up or slow down the rotation of the switching valves to alleviate pressure fluctuations (col. 9, ll. 50-62) thereby teaching a control part configured to manipulate the time required for switching from one state to another including the situation where the time required for switching from a first state to a second state is longer than time required for switching from the second state to a third state. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to utilize different switching times between the states, including where the time required for switching from the sample filling state to the intermediate state is longer than time required for switching from the intermediate state to the sample injection state for the benefit of alleviating pressure fluctuations to improve the life cycle of the autosampler in HPLC
Regarding Claim 5, Ortmann discloses the autosampler (see ABSTRACT) according to claim 1, further comprising: a drive mechanism that drives the rotor [0054, rotor and stator are moved to achieve different coupling states thereby it is inherent that a drive mechanism is used] and the injection valve (90) is switched from the intermediate state (see configuration in fig. 7) to the sample injection state (see configuration fig. 8) after being switched from the sample filling state (see configuration fig. 6) to the intermediate state (see configuration fig. 7) [0061-0062].  
Ortmann fails to disclose a control part configured to control operation of the drive mechanism, wherein the control part includes a pressure recovery operation part and temporarily stopping after switching from the sample filling state to the intermediate state. 
Ortmann does disclose the intermediate state’s purpose is to operate in a drainage purge metering mode with the connections through the injection valve as seen in Figure 7 [0062].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ortmann to temporarily stop in the intermediate state and maintain the valve in position so that the drainage purge metering mode operation can be completed.
However, Hochgraeber teaches the use of a control part (control unit) configured to control the operation of the drive mechanism (controllable drive unit), wherein the control part includes a pressure recovery operation part (control unit).
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ortmann’s autosampler to implement Hochgraeber’s control part to control operation of the drive mechanism, wherein the control part includes a pressure recovery operation part to perform Ortmann’s functions for the benefit of automating Ortmann’s injection valve and slowing or speeding up the switching of the valves to improve the life cycle of the autosampler in HPLC.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHYAN DANIEL N GRANADOS whose telephone number is (571)272-3131. The examiner can normally be reached M-F 9:00 am-5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RHYAN DANIEL N. GRANADOS/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856